J-S32023-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRADLEY MATTHEW SEAY                       :
                                               :
                       Appellant               :   No. 704 WDA 2021

               Appeal from the PCRA Order Entered June 8, 2021
               In the Court of Common Pleas of Crawford County
                  Criminal Division at CP-20-CR-0000702-2019


BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MURRAY, J.:                          FILED: NOVEMBER 19, 2021

        Bradley Matthew Seay (Appellant) appeals from the order dismissing his

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-9546. After careful review, we affirm.

        On March 15, 2019, the Commonwealth charged Appellant with criminal

homicide and abuse of a corpse.1 On January 24, 2020, Appellant entered a

negotiated guilty plea to one count of murder of the third degree.2 In return,

the Commonwealth did not proceed on the charges of murder of the first or

second degree, and agreed to nolle pros the abuse of a corpse charge. That

same day, the court sentenced Appellant to 20 - 40 years of incarceration.


____________________________________________


1   18 Pa.C.S.A. §§ 2501(a) and 5510.

2   18 Pa.C.S.A. § 2502.
J-S32023-21


Appellant never sought to withdraw his guilty plea, and did not file a post-

sentence motion or direct appeal.

       On November 30, 2020, Appellant filed a pro se PCRA petition.       The

PCRA court appointed Edward J. Hatheway, Esquire to represent Appellant.

On March 18, 2021, Attorney Hatheway filed an amended PCRA petition

claiming Appellant received ineffective assistance of plea counsel. On April 9,

2021, the PCRA court issued notice of intent to dismiss Appellant’s petition

without a hearing pursuant to Pa.R.Crim.P. 907. Attorney Hatheway filed a

response, and the PCRA court scheduled oral argument for May 25, 2021 on

the issue of whether Appellant was entitled to an evidentiary hearing. After

taking the matter under advisement, the PCRA court, on June 8, 2021, issued

a memorandum and order dismissing Appellant’s PCRA petition without a

hearing. This timely appeal followed.3

       Appellant presents the following issue for review:

             Whether the PCRA court erred in denying Appellant’s
       amended PCRA petition without a hearing where Appellant
       presented claims of ineffective assistance of counsel that raised
       material issues of fact not contained in the record requiring a
       hearing pursuant to Pennsylvania Rule of Criminal Procedure 908?

Appellant’s Brief at 7.




____________________________________________


3 Appellant and the PCRA court have complied with Pa.R.A.P. 1925. The court
stated its “reasons for declining to hold an evidentiary hearing are stated in
the Memorandum accompanying the Order appealed from, a copy of which is
attached hereto as Exhibit B.” Pa.R.A.P. 1925 Opinion, 6/22/21, at 2.

                                           -2-
J-S32023-21


      We review the denial of PCRA relief by “examining whether the PCRA

court’s findings of fact are supported by the record, and whether its

conclusions of law are free from legal error.” Commonwealth v. Busanet,

54 A.3d 35, 45 (Pa. 2012). “Our scope of review is limited to the findings of

the PCRA court and the evidence of record, viewed in the light most favorable

to the party who prevailed in the PCRA court proceeding.” Id.

      Moreover,

      the PCRA court has the discretion to dismiss a petition without a
      hearing when the court is satisfied “that there are no genuine
      issues concerning any material fact, the defendant is not entitled
      to post-conviction collateral relief, and no legitimate purpose
      would be served by any further proceedings.” Pa.R.Crim.P.
      909(B)(2). “[T]o obtain reversal of a PCRA court’s decision to
      dismiss a petition without a hearing, an appellant must show that
      he raised a genuine issue of fact which, if resolved in his favor,
      would have entitled him to relief, or that the court otherwise
      abused its discretion in denying a hearing.” Commonwealth v.
      D’Amato, 856 A.2d 806, 820 (Pa. 2004).

Commonwealth v. Hanible, 30 A.3d 426, 452 (Pa. 2011).

      In reviewing ineffective assistance of counsel claims, we begin with the

presumption that counsel was effective.      See, e.g., Commonwealth v.

Bomar, 104 A.3d 1179, 1188 (Pa. 2014). To overcome the presumption, the

petitioner must establish: “(1) the underlying claim has arguable merit; (2)

no reasonable basis existed for counsel’s action or failure to act; and (3) the

petitioner suffered prejudice as a result of counsel’s error, with prejudice

measured by whether there is a reasonable probability that the result of the

proceeding would have been different.” Id. To demonstrate prejudice, “the


                                     -3-
J-S32023-21


petitioner must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Commonwealth v. King, 57 A.3d 607, 613 (Pa. 2012). If the

petitioner fails to prove any of these prongs, the claim is subject to dismissal.

Bomar, 104 A.3d at 1188.

         With respect to a guilty plea, “[a]llegations of ineffectiveness in

connection with the entry of a guilty plea will serve as a basis for relief only if

the ineffectiveness caused the defendant to enter an involuntary or unknowing

plea.”    Commonwealth v. Moser, 921 A.2d 526, 531 (Pa. Super. 2007)

(citation omitted).   “Where the defendant enters his plea on the advice of

counsel, the voluntariness of the plea depends on whether counsel’s advice

was within the range of competence demanded of attorneys in criminal cases.”

Id. “Thus, to establish prejudice, the defendant must show that there is a

reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.” Commonwealth

v. Barndt, 74 A.3d 185, 192 (Pa. Super. 2013) (citations omitted).            “The

reasonable probability test is not a stringent one; it merely refers to a

probability sufficient to undermine confidence in the outcome.” Id.

         Instantly, Appellant argues “the pcra court should have scheduled an

evidentiary hearing and heard testimony from appellant to aid the pcra court

with its decision in resolving appellant’s amended petition for post-conviction

collateral relief as it raises numerous issues of material fact that are not


                                       -4-
J-S32023-21


contained in the record.” Appellant’s Brief at 14. Appellant then recites the

“material facts not previously contained in the record.” Id. However — and

importantly — Appellant fails to articulate how the PCRA court erred in its

analysis of the viability of Appellant’s underlying ineffective assistance of plea

counsel claim, and does not develop his argument with citation to pertinent

legal authority. It is well-settled that the argument portion of an appellate

brief    must   be   developed    with      pertinent   discussion     of     the   issue,

including citation to relevant authority.       See Pa.R.A.P. 2119(a) (requiring

appellant to develop an argument with citation to and analysis of

relevant legal authority); see also Commonwealth v. Genovese, 675 A.2d

331, 334 (Pa. Super. 1996) (“The argument portion of an appellate brief must

be      developed    with   a   pertinent     discussion    of   the        point   which

includes citations to the relevant authority”).         As Appellant has failed to

develop a legal argument in this regard, we could “not consider this issue

further” and find waiver. See id.

        However, waiver notwithstanding, our review of the record comports

with the PCRA court’s analysis.       The PCRA court detailed its rationale for

declining to hold an evidentiary hearing as follows:

               The sole ground for relief asserted in the Petition is the
        ineffective assistance of counsel (“IAC”) in advising [Appellant] to
        enter his plea. [Appellant] asserts that defense counsel did not
        have a reasonable basis for so advising him, in light of facts to
        which he would testify at an evidentiary hearing.6 Some of his
        “facts”—such as no premeditation and lack of malice—are instead
        legal conclusions. No issue of fact arises as to whether the killing
        occurred during the course of a felony (as required for second

                                         -5-
J-S32023-21


     degree murder). All of the facts seemingly necessary to raise the
     defense of self-defense are already provided by [Appellant’s] self-
     serving notarized affidavit attached to the Petition, e.g., that “[a]t
     the time of the subject incident [the victim] was pointing a loaded
     firearm at me” and “I thought that [the victim] was going to shoot
     the firearm he was holding at me and kill me.”

           6  Neither in the Petition nor subsequently has
           [Appellant] offered the testimony of any Intended
           witnesses. See 42 Pa.C.S. § 9545(d); Pa.R.Crim.P.
           902(A)(15).

            Contrast these “facts” to the account provided by the
     District Attorney at [Appellant’s] plea colloquy.7 Briefly, the killing
     occurred in Oil Creek Township near a camper located on a
     campground belonging to [Appellant’s] grandparents, at which he
     and the victim had been staying. Both are believed to have been
     involved in selling and using methamphetamine. The victim had
     at times had a relationship with Marjorie Wagner, for whom
     [Appellant] is believed to have had romantic feelings, and she had
     been at the camper earlier in the day. To the victim’s apparent
     displeasure, [Appellant] had escorted her to his grandparents’
     cabin to take a shower. Later that day, Marjorie had spotted
     [Appellant] at his friend Don Vroman’s residence, and been given
     the key to the camper to retrieve some belongings. She was
     inside the camper when [Appellant] and the victim returned, and
     spoke with the latter (who had a shotgun) through the window
     about their relationship. She later said they did not argue or fight.
     He walked away, and while gathering her belongings, she heard a
     single gunshot, as did others on and near the property. She ran
     out and saw [Appellant] “lift his hands in the air like, ‘Oh well.’”
     The others who were present did not see or cannot testify to
     seeing the shooting, perhaps due to drug use. Marjorie left with
     them, and went to the home of her uncle, who advised them to
     report the homicide. They then drove to the Titusville police
     station.

           7 [Appellant] pleaded guilty “In conformity with the
           [District Attorney’s] rendition of facts,” and stated
           that he had “[n]othing else” to add. N.T., [1/24/20,]
           at 14, 19.

          [Appellant], following the shooting, was seen by a neighbor
     speeding away in his grandfather’s pickup truck. He picked up

                                      -6-
J-S32023-21


     Don Vroman and another friend, and they returned to the
     campground, wrapped the body in a tarp, shoveled the victim’s
     blood into a bucket, and placed the body and bucket in the bed of
     the pickup. They drove around; and at some point went through
     the drive-thru at the Titusville McDonald’s, on S. Franklin Street.
     [Appellant] may have seen Marjorie’s vehicle at the police station,
     on N. Franklin Street, for at about 8:45 that evening, after
     dropping his friends off, he telephoned the Titusville police. He
     reported that someone who came out of a camper had fired a shot
     at the homeowner with a single shot shotgun, and then reloaded
     it, so that the homeowner had been forced to shoot the intruder
     in self-defense. [Appellant] eventually admitted to being the
     “homeowner,” and was talked into turning himself in.

            At the police station, [Appellant] stated that he had returned
     to the campground to find his belongings scattered about the
     camper. He had tried to deescalate an argument there between
     Marjorie and the victim, who pushed him and then ran into the
     trailer. Marjorie came running out of the trailer, followed by the
     victim, who fired a shot in the opposite direction she was running.
     [Appellant], thinking the victim had fired at him, retrieved his
     pistol from his car. The victim ran towards him, trying to reload,
     and [Appellant], in attempting to disarm him, had to shoot him to
     keep from being killed.

           A jury could well decide that [Appellant’s] actions following
     the shooting — speeding off to collect his friends, gathering up the
     victim’s blood and wrapping up the body, and driving to a fast food
     restaurant with the body still lying in the bed of his grandfather’s
     pickup — do not bespeak self-defense. The victim had been shot
     in the back of the head, and [Appellant] admitted removing the
     shotgun to the trunk of his car, and tossing the pistol out the
     window along a dirt road. His account at the police station of the
     victim first firing his shotgun is contradicted by eyewitness
     accounts of hearing only one gunshot. [Appellant] afterwards
     wrote remorsefully, “[i]f there was anything I could do to take it
     back, I would without a second thought.”

            A jury, moreover, could infer malice (hardness of heart), in
     the context of encounters with Marjorie, in gesturing to her “oh,
     well,” and premeditation from the act of retrieving a firearm from
     his car, instead of driving off.9 Under these circumstances, the
     possibility was real of a conviction for murder in the first degree,
     and with it, life imprisonment for the 21-year-old [Appellant].

                                     -7-
J-S32023-21


     Defense counsel thus had a reasonable basis in advising him to
     plead to murder in the third degree, rather than relying at trial
     upon a dubious defense of self-defense, or getting the charges
     reduced to voluntary manslaughter, i.e., that [Appellant] had
     been somehow provoked into shooting the victim in the back of
     head. There are “no genuine issues of material fact” to which he
     could testify at a hearing that might alter this conclusion.

           9 Counsel noted that “[w]e have met and gone over
           the definition of malice.” [N.T., 1/24/20,] at 14.

Memorandum and Order, 6/8/21, at 2-6 (record citations and footnotes 8 and

10 omitted).

     Notably, Appellant’s version of events was not corroborated by any of

the other witnesses statements.      N.T., 1/24/20, at 8-11.      In addition,

Appellant shot the victim in the back of the head; malice may be inferred from

surrounding circumstances and the use of a deadly weapon on a vital part of

a victim’s body. See Commonwealth v. Randall, 758 A.2d 669, 675 (Pa.

Super. 2000).

     It bears repeating:

     The Pennsylvania Rules of Criminal Procedure mandate that pleas
     be taken in open court, and require the court to conduct an on-
     the-record colloquy to ascertain whether a defendant is aware of
     his rights and the consequences of his plea. Specifically, the court
     must affirmatively demonstrate the defendant understands: (1)
     the nature of the charges to which he is pleading guilty; (2) the
     factual basis for the plea; (3) his right to trial by jury; (4) the
     presumption of innocence; (5) the permissible ranges of
     sentences and fines possible; and (6) that the court is not bound
     by the terms of the agreement unless the court accepts the
     agreement. This Court will evaluate the adequacy of the plea
     colloquy and the voluntariness of the resulting plea by examining
     the totality of the circumstances surrounding the entry of that
     plea.


                                    -8-
J-S32023-21


Commonwealth v. Kelley, 136 A.3d 1007, 1013 (Pa. Super. 2016) (citations

omitted); see also Pa.R.Crim.P. 590.

     Here, the Commonwealth’s detailed recitation of the facts at the plea

hearing spanned eight full pages. See N.T. 1/24/20, at 6-13. The court then

addressed Appellant:

     THE COURT:        Well, [Appellant], you have heard the facts as
     provided by [the Commonwealth]. I am now going to ask you
     whether you plead guilty or not guilty to murder of the third
     degree and in conformity with the rendition of facts
     provided to us by Mr. Schultz, do you plead guilty or not guilty
     to Murder of the Third Degree?

     APPELLANT:         Guilty.

     THE COURT:         And did you -- did

     APPELLANT:         Guilty.

     THE COURT:        And did you -- did you indeed commit the
     Murder of the Third Degree of [the victim]?

     APPELLANT:         Yes, Your Honor.

Id. at 14 (emphasis added).

     It is well-settled that a defendant “is bound by the statements made

during the plea colloquy, and a defendant may not later offer reasons for

withdrawing the plea that contradict statements made when he pled.”

Commonwealth v. Brown, 48 A.3d 1275, 1277 (Pa. Super. 2012) (citation

omitted).   Nonetheless, Appellant claims “trial counsel was ineffective in

representing him by advising him to accept the plea offer to third-degree

murder.”    Appellant’s Brief at 9.   As the PCRA court correctly observed,


                                      -9-
J-S32023-21


“Appellant does not even assert that he was … induced to enter his guilty plea,

or that his plea was involuntary.” See Rule 907 Notice, 4/12/21, at 2 n.4. In

addition, Appellant “indicated under oath that he was satisfied with the

services of his attorney. He reportedly had expressed remorse and said, ‘I

need to be punished for it.’” Id. at 4 n.5 (record citations omitted).

      Lastly, Appellant’s claim that the facts he alleged in his PCRA petition

were “not previously contained in the record,” is untrue. Appellant’s Brief at

14. When Appellant entered his guilty plea, the parties were aware Appellant

had alleged self-defense and had claimed to have no malice toward the victim.

See N.T., 1/24/20, at 4-16. As discussed above, Appellant chose to forego

those claims when he entered his guilty plea in exchange for a negotiated

sentence.   “The law does not require that appellant be pleased with the

outcome of his decision to enter a plea of guilty: All that is required is that

[the] decision to plead guilty be knowingly, voluntarily and intelligently made.”

Moser, 921 A.2d at 528-29 (citation omitted).

      In sum, we are unpersuaded by Appellant’s argument. Both the record

and the law provide ample support for the PCRA court’s decision to dismiss

Appellant’s PCRA petition without a hearing.

      Order affirmed.




                                     - 10 -
J-S32023-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2021




                          - 11 -